PER CURIAM
Appellant appeals an order committing him to the Mental Health Division under ORS 426.005. His sole contention is that he was not given proper notice of the proceeding under ORS 426.070.1 The court denied his motion to dismiss the commitment proceedings on that ground. We affirm.
Appellant was taken into custody by a police officer who thought that he was in need of immediate treatment for mental illness. He was later taken to the commitment hearing.
He contends that the notice provisions of ORS 426.070(2) should apply to a peace officer hold under ORS 426.215. There is no requirement in the latter statute that a notice under oath be provided when an officer takes a person into custody on a mental health hold. We do not interpret the notice provisions of ORS 426.070 to apply to a peace officer hold. Appellant makes no constitutional challenge to the procedure of ORS 426.215.
Affirmed.

 ORS 426.070 provides, in part:
“(1) Any of the following may initiate commitment procedures under this section by giving the notice described under subsection (2) of this section:
“(a) Two persons;
“(b) The county health officer; or
“(c) Any magistrate.
“(2) For purposes of subsection (1) of this section, the notice must comply with the following:
“(a) It must be in writing under oath.”